Per Curiam.
A motion to dismiss the writ of error in this case,' on the ground that no assignment of errors had been filed, was overruled the last day of the April Term, and an order entered allowing the assignment to be filed mmc pro tunc.
Such.assignment, however, was not actually filed until the last day before the present term. Previous to this, another motion to *345dismiss the writ had been filed, on the ground of a failure to comply with the order referred to. Since the failure to file the assignment of errors during the vacation of the court has occasioned no real or considerable delay in the submission and consideration of the case, we will overrule the pending motion, and allow the assignment already filed to stand; but we think this should be done only upon reasonable terms imposed upon the party in default, and will therefore make the order conditional that the plaintiffs in error pay the costs of the case for the April Term at which the previous order was made.

Motion denied.